DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
	Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s arguments regarding newly added claim limitations have been fully addressed in the rejections below. Upon further consideration of Applicant’s amendments and the prior art references it is determined that the prior art references applied in the previous Office Action are applicable to the current set of claims.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following claim language is unclear and indefinite:
As per claim 1, it is unclear what is meant by “a first state element having the definition having a limiting condition having the property that is referred to by a second state element when the first state element is in a predetermined state as the particular state” (i.e. claim 1 has several references to definitions and it is unclear which definition “the definition” is referring to).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brandes (United States Patent Application Publication 2014/0280528) in view of Law et al. (United States Patent Application Publication 2015/0018977).
As per claim 1, Brandes teaches the invention substantially as claimed including a procedure generation system comprising:
	a memory configured to store instructions ([0030], Data read into or generated by controller 106 can be stored in memory addresses within controller memory, which can comprise native memory or removable storage media);
	a processor configured to execute instructions to:
		receive an input of a configuration definition of a system to be constructed ([0033], System designers often use state machine diagrams as a design tool for developing suitable control programs (e.g., control program 108) for their automation systems; and [0040], a developer provides configuration data 404 to state machine configurator 402 via interface component 406. Configuration data 404 can include, for example, identification of the system states comprising the desired state machine and the transition events between the states), and 	
		the configuration definition having definitions of a plurality of state elements ([0038], receive user input and to render output to the user in any suitable format (e.g., visual, audio, tactile, etc.). User input can comprise, for example, configuration information defining allowable states and state transitions for a given control application; [0040], developer provides configuration data 404 to state machine configurator 402 via interface component 406. Configuration data 404 can include, for example, identification of the system states comprising the desired state machine and the transition events between the states; and [0041], configuration data 404 can include group definitions and definitions for role-specific levels) respectively representing configuration elements of the system to be constructed ([0040], developer provides configuration data 404 to state machine configurator 402 via interface component 406. Configuration data 404 can include, for example, identification of the system states comprising the desired state machine and the transition events between the states; and [0062], configuration input defining states and transitions of a state machine are received. This configuration input can comprise the state and transition event definitions for a custom state machine designed to control an industrial process or automation system),
		each of the definitions having states that one of the plurality of state elements is able to be in ([0033], FIG. 2 illustrates an exemplary state machine 200 representing states … for an example automation system. According to state machine modeling, an automation system or machine exists, at any given time, in one of a predefined set of states. Exemplary state machine 200 models a set of possible system states 204; and [0040], Interface component 406 can provide an intuitive interface for specifying the required states and transitions. For example, in one or more embodiments, interface component 406 can present a list of common predefined system states (e.g., S88 states such as "Idle," "Running," "Stopped," etc.) and allow the user to select the states from the predefined list. Likewise, interface component 406 can present a list of common state transitions and allow the user to associate selected state transitions with the states. Interface component 406 can also allow the user to create user-defined states for inclusion in the state machine. In another example, interface component 406 may provide a graphical development environment that allows the user to build a desired state machine by interacting with graphical icons (e.g., state bubbles, transition arrows, etc.) in a drag-and-drop manner), a state transition between the states ([0007], the state machine configurator can allow a user to associate selected state transition commands with respective groups, and define which commands will initiate transition to a certain group; and [0040], a developer provides configuration data 404 to state machine configurator 402 via interface component 406. Configuration data 404 can include, for example, identification of the system states comprising the desired state machine and the transition events between the states), and a property ([0058], commands to be associated with a particular state; [0059], [0059], Group section 814 allows the user to enter and configure groups) having a value in a particular state defined in the definition of the state element having the property ([0058], The exemplary state machine configuration interface 802 allows multiple commands to be associated with a particular state. For instance, in the illustrated example, the "Held" state in column 810 is associated with both the "Restart" and "Stop" commands, since priority values have been entered in the fields associated with these commands. Thus, the resulting state machine instruction will control the process such that, if the process is in the "Held" state, receipt of the "Restart" command will cause the process to transition to the "Restarting" state (row 818), while receipt of the "Stop" command will cause the process to transition to the "Stopping" state. The relative priority values entered in the fields for a given state determine which command will be given priority if two or more enabled commands are received simultaneously; and [0059], Group section 814 allows the user to enter and configure groups (as discussed above in connection with FIG. 6). … groups can also be checked to be included in a given state (not shown in the FIG. 8). Each state in column 810 includes a checkbox for each defined group, allowing a given state to be included in multiple groups if desired. Additional configuration screens and/or windows (not shown) can facilitate entry of group configuration data that specifies initial states and tracking behavior (e.g., identify an initial state within the group to which the process will transition when the group is first encountered, specify that subsequent calls to the group are to transition to a last state within the group, specify criteria for determining which state within the group should be entered based on the last executed state, etc.)),
		the plurality of state elements including:
			a first state element having the definition having a limiting condition ([0040], interface component 406 can present a list of common state transitions and allow the user to associate selected state transitions with the states; [0041], By allowing creation of role-specific state machines, state machine configurator 402 can generate state machine control instructions that vary machine behavior based on a role of the user interacting with the system;  [0049], the user may specify that, when the group is called, the system should execute the last state that was executed during the previous transition to the group. The user may also define a criterion for determining the state within the group that should be executed upon transition to the group, where the criterion is based on the last executed state; [0055], Each of the available states configured in state column 810 has an associated "Done" state selected in an adjacent done column 812. The "Done" state for a given present state in column 810 represents the state to which the present state will transition when the present state has completed… The remaining states in column 810 (e.g., "Running," Resetting," etc.) have associated completion events that cause a transition to a "done" state (e.g., completion of the "Running" state causes the state machine to transition to the "Complete" state; and [0056], allows the user to select, for each state in column 810, which of the commands in row 804 will trigger a transition from that state to a destination state associated with the command(s)) having the property that is referred to by a second state element when the first state element is in a predetermined state as the particular state ([0044], the sequence manager can reference the state machine instruction 414 to determine the current state of the process and determine the next required state given current conditions. The sequence manager can then run the set of instructions corresponding to the next state indicated by the state machine instruction 414, and provide feedback to the state machine instruction 414 when the transition to the next step is complete. In this way, the state machine instruction 414 supervises the steps executed by the sequence manager to ensure that the process adheres to the defined state machine behavior; [0049], The user may also define a criterion for determining the state within the group that should be executed upon transition to the group, where the criterion is based on the last executed state; [0050], the user may define a default initial state for Group 3, and specify that, when a particular command is received while the process is in a particular state of Group 1, the process is to transition to the initial state of Group 3. By allowing a user to define state machine groups and the interactions between those groups, the state machine configurator can facilitate creation of embedded or nested state machines, which can then be compiled by the instruction generation component 410 into a state machine instruction 414 for execution in a controller.; and [0056], allows the user to select, for each state in column 810, which of the commands in row 804 will trigger a transition from that state to a destination state associated with the command(s)), and 
			the second state element ([0044], next required state given current conditions) having the definition having the state transition referring to the property included in the first state element ([0044], the sequence manager can reference the state machine instruction 414 to determine the current state of the process and determine the next required state given current conditions. The sequence manager can then run the set of instructions corresponding to the next state indicated by the state machine instruction 414, and provide feedback to the state machine instruction 414 when the transition to the next step is complete. In this way, the state machine instruction 414 supervises the steps executed by the sequence manager to ensure that the process adheres to the defined state machine behavior; and [0056], allows the user to select, for each state in column 810, which of the commands in row 804 will trigger a transition from that state to a destination state associated with the command(s)); and 
	generate an operation procedure for the configuration definition ([0043], After the configuration data 404 has been entered and, optionally, tested by the simulation component 408, instruction generation component 410 can compile the configuration data to yield a state machine instruction 414).

	Brandes fails to specifically teach, add a stipulation that the first state is in the predetermined state, to a condition for the state transition of the second state element, by referring to the property in the definition of the first state element. 
	However Law teaches, add a stipulation([0047], the programmer may configure one or more function blocks such as the SMFB 200. With regard to configuring the SMFB, the programmer may specify a number of possible states, how the inputs cause the state machine to transition between states, and any functions or actions to perform before, during, or after the state machine transitions between states) that the first state is in the predetermined state, to a condition for the state transition of the second state element, by referring to the property in the definition of the first state element ([0063], the SMFB changes a state of its state machine, if necessary, based on the data input(s), the current state of the SMFB, and configuration data stored in a configuration database. For example, the SMFB sets the current state as the determined next state. The data of the configuration database may include data entered via a matrix such as the matrix 300. The state may be changed based on other factors as well. For example, as will be described in more detail below, the SMFB may be configured to ignore one or more of the data input(s). Thus, changing the state may also be based on configuration data that indicates which, if any, of the data input(s) are to be ignored. As another example, two or more data inputs may indicate a state change should occur from a current state to two or more next states. Thus, the SMFB may select one of the data inputs to determine to which of the possible next states the SMFB should transition based on priority data that prioritizes the data inputs. As yet another example, in some embodiments data input(s) to the SMFB may include a status (e.g., GOOD status or BAD status). Thus, changing the state may also be based on, for example, configuration data that indicates how an input having a BAD status should be handled).

	Brandes and Law are analogous because they are both related to implementing state machines. Brandes teaches a method of defining state machines including various state elements and transitions between said state elements (Abstract, A state machine configurator for creating controller-executable state machines is provided. The state machine configurator provides a development environment that allows a user to define a customized state machine for control of a particular industrial process. Once the states and state transitions are defined, the configurator compiles the state machine configuration information to generate a state machine instruction that can be imported into an industrial control program to facilitate control of the industrial process in accordance with the defined state machine). Law also teaches a method of defining state machines. ([0006], The process control systems and methods may implement a state machine that includes a transition table identifying transitions between various states of the state machine based on asserted inputs. The transition table may further specify one or more transition actions for the process control systems and methods to perform in association with transitioning from a current state to a next state).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Brandes would be modified with the state transition mechanism taught by Law in order to implement a state machine and enforce state transition conditions. Therefore, it would have been obvious to combine the teachings of Brandes and Law. 
			
As per claim 2, Brandes teaches, wherein the processor is further configured to execute the instructions to: 
	complement the operation procedure with an operation of storing a value of a property in the definition of first state element ([0026], inference results in the construction of new events or actions from a set of observed events and/or stored event data; [0030], Data read into or generated by controller 106 can be stored in memory addresses within controller memory; and [0044], provide feedback to the state machine instruction 414 when the transition to the next step is complete. In this way, the state machine instruction 414 supervises the steps executed by the sequence manager to ensure that the process adheres to the defined state machine behavior) generated by executing the state transition of the first state element having the limiting condition to the predetermined state ([0044], the sequence manager can reference the state machine instruction 414 to determine the current state of the process and determine the next required state given current conditions. The sequence manager can then run the set of instructions corresponding to the next state indicated by the state machine instruction 414, and provide feedback to the state machine instruction 414 when the transition to the next step is complete. In this way, the state machine instruction 414 supervises the steps executed by the sequence manager to ensure that the process adheres to the defined state machine behavior; [0046], The graphical representation 422 can comprise an animated graphic representing the state machine that can display live state information for the running system based on data read from the state machine instruction 414. In an exemplary scenario, the graphical representation 422 can be invoked in a runtime viewing environment through interaction with the state machine instruction 414).

As per claim 3, Brandes teaches, wherein the processor is further configured to execute the instructions to: 
	complement the operation procedure with an operation of reading the stored value of the property ([0044], provide feedback to the state machine instruction 414 when the transition to the next step is complete. In this way, the state machine instruction 414 supervises the steps executed by the sequence manager to ensure that the process adheres to the defined state machine behavior; and [0055], Each of the available states configured in state column 810 has an associated "Done" state selected in an adjacent done column 812. The "Done" state for a given present state in column 810 represents the state to which the present state will transition when the present state has completed …The remaining states in column 810 (e.g., "Running," Resetting," etc.) have associated completion events that cause a transition to a "done" state (e.g., completion of the "Running" state causes the state machine to transition to the "Complete" state), when executing the state transition of the second state element referring to the property in the definition of the first state element having the limiting condition ([0044], the sequence manager can reference the state machine instruction 414 to determine the current state of the process and determine the next required state given current conditions. The sequence manager can then run the set of instructions corresponding to the next state indicated by the state machine instruction 414, and provide feedback to the state machine instruction 414 when the transition to the next step is complete. In this way, the state machine instruction 414 supervises the steps executed by the sequence manager to ensure that the process adheres to the defined state machine behavior; and [0056], allows the user to select, for each state in column 810, which of the commands in row 804 will trigger a transition from that state to a destination state associated with the command(s) ; and [0057], the "Running" state has been selected in row 818 as the destination state for the "Start" command. In the resulting state machine, if the system receives the "Start" command (set in row 804) while the process is in the "Idle" state (set in column 810), the process will transition to the "Running" state (set in row 818)).

As per claim 4, Brandes teaches, wherein the processor is further configured to execute the instructions to generate the operation procedure for the configuration definition ([0038], Instruction generation component 306 can be configured to compile the state machine configuration data entered by the user to generate an executable state machine instruction. Simulation component 308 can be configured to test and simulate a pending state machine design based on the configuration data provided by the user. The import component 310 can be configured to import a state machine instruction generated by instruction generation component 306 into an industrial control program) , in which the stipulation that the first state element having the limiting condition is being in the predetermined state is added to the condition of the state transition of the second state element ([0043], After the configuration data 404 has been entered and, optionally, tested by the simulation component 408, instruction generation component 410 can compile the configuration data to yield a state machine instruction 414. State machine instruction 414 can be executed by an industrial controller to enforce the state machine behavior defined by the configuration data 404; and [0044], The user may, for example, define which portions of the ladder logic code control the "running" state of the process, which controller address indicates that the "complete" event has occurred, which controller address corresponds to the "starting" state, etc. These definitions can be specified in the configuration data 404 or, in some embodiments, may be defined using fields accessible through interaction with the state machine instruction 414).

As per claim 5, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 6, this claim is similar to claim 2 and is rejected for the same reasons.

As per claim 7, this claim is similar to claim 3 and is rejected for the same reasons.

As per claim 8, this is the “storage medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 9, this claim is similar to claim 2 and is rejected for the same reasons.

 As per claim 10, this claim is similar to claim 3 and is rejected for the same reasons.

As per claim 11, Brandes teaches, wherein the predetermined state is a property referable state in which the value of the property is determined ([0044], the sequence manager can reference the state machine instruction 414 to determine the current state of the process and determine the next required state given current conditions. The sequence manager can then run the set of instructions corresponding to the next state indicated by the state machine instruction 414, and provide feedback to the state machine instruction 414 when the transition to the next step is complete.).

As per claim 12, Brandes teaches, wherein the states, which the first element takes, include …the property referable state ([0044], the sequence manager can reference the state machine instruction 414 to determine the current state of the process and determine the next required state given current conditions. The sequence manager can then run the set of instructions corresponding to the next state indicated by the state machine instruction 414, and provide feedback to the state machine instruction 414 when the transition to the next step is complete.)
	Brandes fails to specifically teach, wherein the states, which the first element takes, include a state in which the value of the property is undetermined.
	However, Law teaches, wherein the states, which the first element takes, include a state in which the value of the property is undetermined ([0057], the list of states may include the state to which the cell corresponds or a "NO TRANSITION" selection. …If the programmer selects the state to which the cell corresponds or the "NO TRANSITION" selection, the configuration data would indicate that for the state and input combination, no transition should occur).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 13, Law teaches, wherein the processor is further configured to execute the instructions to: 
	receive specification of reference to the property of the first state element, from a user, for state transition of the second state element ([0047], permits a programmer to create and configure control routines, control modules, function blocks, programs, logic, etc., to be implemented by the controllers 12a, 16a, I/O devices 24, and/or the field devices 22, 23. These control routines, control modules, function blocks, programs, logic, etc., may then be downloaded to appropriate ones of the controllers 12a, 16a, I/O devices 24, and/or field devices 22, 23 via the network 30 ); and 
	add the stipulation in correspondence to the specification of reference of the property ([0047], permits a programmer to create and configure control routines, control modules, function blocks, programs, logic, etc., to be implemented by the controllers 12a, 16a, I/O devices 24, and/or the field devices 22, 23. These control routines, control modules, function blocks, programs, logic, etc., may then be downloaded to appropriate ones of the controllers 12a, 16a, I/O devices 24, and/or field devices 22, 23 via the network 30; and [0061], The configuration data associated with an SMFB (for example, data entered into a matrix such as the matrix 300 and, optionally, other configuration data) may be stored on a computer readable medium).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199